Citation Nr: 0931858	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 
1997 for the grant of a total disability evaluation based on 
individual unemployability.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Veteran's son and daughter

ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to December 
1945.  He died on February [redacted], 2007, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Historically, the Veteran served on active duty service from 
March 1944 to December 1945.  

In January 1998, the evaluation for the appellant's service-
connected Wound, Moderately-Severe, Muscle Group XIV, Right 
Thigh, was increased to 30 percent, effective April 4, 1997; 
the evaluation for his service-connected Residuals, Bone 
Removal, Right Tibia, was increased to 10 percent, effective 
April 4, 1997; service connection was granted for 
Osteoarthritis, Left Knee at an evaluation of 20 percent 
disabling, effective April 4, 1997; and the evaluation for 
his service-connected Wound, Severe, Muscle Group VII, Right 
Arm (Dominant) was maintained at 40 percent disabling, 
effective May 7, 1947.

In December 1998, the appellant's claim of entitlement to a 
total disability rating based on individual unemployability 
was granted, effective April 4, 1997.

The Veteran died on February [redacted], 2007, which was 
approximately 5 weeks before reaching 10 years of being rated 
as totally disabled.  See 38 C.F.R. § 3.22 (a)(2)(i) (2008).  
In March 2007, the appellant submitted a claim of entitlement 
to an effective date earlier than April 4, 1997 for the grant 
of a total disability evaluation based on individual 
unemployability and a claim of entitlement to service 
connection for the cause of the Veteran's death.  These 
claims were denied in August 2007, and the appellant 
subsequently perfected appeals thereof.  38 C.F.R. 
§ 20.302(2008).

During the July 2009 Board hearing, the appellant and her 
representative asserted that the RO committed clear and 
unmistakable errors with respect to the assignment of an 
effective date in both the January 1998 and December 1998 
rating decisions.  Specifically, the appellant's 
representative contended that relevant treatment reports were 
in VA's constructive possession at the time of the January 
1998 rating decision, but were not obtain for consideration 
by the RO.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Further, the appellant's representative asserted that the 
Veteran's application for increased compensation based on 
individual unemployability, received in February 1998, 
demonstrated the Veteran's unemployability at a date previous 
to April 4, 1997.  The appellant's representative asserted 
that this was not taken into consideration in the December 
1998 rating decision with respect to assigning an effective 
date.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2008).  Further, "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his lifetime and the veteran would have 
received total disability compensation at the time of death 
for a service-connected disability for 10 years but for clear 
and unmistakable error committed by VA in a decision on a 
claim filed during the veteran's lifetime.  Id.

The issue of whether there was clear and unmistakable error 
in the January 1998 rating decision that assigned an 
effective date of April 4, 1997 to the Veteran's various 
claims of entitlement to increased ratings, has not yet been 
adjudicated by the RO.  Similarly, the issue of whether there 
was clear and unmistakable error in the December 1998 rating 
decision that assigned an effective date of April 4, 1997 to 
the Veteran's granted claim of entitlement to a total 
disability based on individual unemployability, has not yet 
been adjudicated by the RO.  These claims were reasonably 
raised by the appellant during the July 2009 Board hearing.  
See 38 C.F.R. § 3.155 (2008); see also Solomon v. Brown, 6 
Vet. App. 396, 402 (1994); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Because these claims have not yet been 
adjudicated by the RO, the Board does not have jurisdiction 
for appellate review and are, thus, referred to the RO for 
appropriate development.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995).  Further, the Board finds that the issue of 
entitlement to an effective date earlier than April 4, 1997 
for the grant of a total disability evaluation based on 
individual unemployability is inextricably intertwined with 
the appellant's claims of clear and unmistakable error.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  As such, the Board 
must remand the issue of entitlement to an effective date 
earlier than April 4, 1997 for the grant of a total 
disability evaluation based on individual unemployability in 
order for the RO to adjudicate the claim contemporaneously 
with the appellant's claims of clear and unmistakable error.

In March 2007, the appellant also submitted a claim of 
entitlement to service connection for the cause of the 
Veteran's death.  According the Certificate of Death, the 
Veteran died of a cerebrovascular accident, with chronic 
kidney disease and congestive heart failure listed as other 
significant conditions contributing to the Veteran's death.  
Pursuant to the appellant's March 2007 claim, the Veteran's 
claims file was sent to a VA examiner to review in order to 
determine if (1) the Veteran's long history of taking pain 
medications to treat service-connected disabilities 
permanently aggravated his non-service connected hypertension 
and, if so, did the increase from baseline in the appellant's 
hypertension contribute substantially or materially to his 
death and/or (2) did the Veteran's long history of taking 
pain medications to treat service-connected disabilities 
contributed to his chronic kidney disease.  38 C.F.R. § 3.312 
(2008).  In August 2007, the examiner opined:

I cannot resolve this issue without 
resort to mere speculation as to whether 
the Veteran[']s long history of pain 
medicines...to treat his service[-
]connected disabilities permanently 
aggravated his non-service connected 
hypertension and contributed to his 
chronic kidney disease.  So my opinion, 
I cannot resolve this issue without 
resort to mere speculation.

While the examiner noted that a review of the Veteran's 
claims file was undertaken prior to the delivery of the 
opinion, the examiner's opinion did not provide a thorough 
underlying rationale, did not make reference to specific 
documents in the Veteran's claims file, and no references 
were made medical literature.  The United States Court of 
Appeals for Veterans Claims has held that medical opinions 
that are speculative, general, or inconclusive in nature are 
of no probative value.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  The Board finds that 
the examiner's opinion is not probative regarding the 
relationship, if any, between the appellant's pain medication 
for service-connected disabilities and his non-service-
connected hypertension and chronic kidney disease.  As such, 
an additional medical opinion is needed to ascertain the 
existence of a relationship between the appellant's pain 
medication for service-connected disabilities and his non-
service-connected hypertension and chronic kidney disease, if 
any.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant 
and her representative to provide them 
an opportunity to identify all VA and 
non-VA medical providers who treated the 
Veteran for his various service-
connected disabilities.  Specifically, 
the appellant and/or her representative 
must identify the treatment records 
asserted to be in VA's constructive 
possession at the time of the January 
1998 rating decision that were not 
considered by the RO.  The RO must then 
obtain copies of the related treatment 
records that are not already in the 
claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The appellant and her representative 
must then be given an opportunity to 
respond.

2.  The RO must make arrangements for 
the Veteran's claims folder to be 
reviewed by the same examiner who 
delivered the August 2007 opinion.  The 
examiner must review all the evidence of 
record, including the Veteran's service 
treatment records.  After a review of 
the entire evidence of record, the 
examiner must render an opinion as to 
whether (1) the Veteran's long history 
of taking pain medications (including 
non-steroidal anti-inflammatory drugs 
including Tolmetin, Sulindac, Motrin, 
and Tylenol) to treat his service-
connected disabilities permanently 
aggravated his non-service connected 
hypertension and, if so, did the 
increase from baseline in the 
appellant's hypertension contribute 
substantially or materially to his death 
and/or (2) did the Veteran's long 
history of taking pain medications 
(including non-steroidal anti-
inflammatory drugs including Tolmetin, 
Sulindac, Motrin, and Tylenol) to treat 
his service-connected disabilities 
contribute to his chronic kidney 
disease.  A complete rationale for any 
opinion expressed, to include citation 
to specific medical documents in the 
claims file and supporting clinical 
findings, must be included in the 
examination report.  If the examiner is 
unable to deliver an opinion without 
resorting to mere speculation, the 
examiner must thoroughly explain why an 
opinion cannot be reached without 
resorting to mere speculation.  The 
report prepared must be typed.

If the examiner who delivered the 
August 2007 opinion is unavailable or 
unable to provide the requested 
opinion, the RO must provide the claims 
file to an appropriate VA physician for 
a new VA opinion.  The claims file must 
be made available to and reviewed by 
the physician in conjunction with the 
requested opinion.  After a review of 
the evidence of record, the physician 
must render an opinion in accordance 
with the directives contained herein.

3.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains 
denied, a Supplemental Statement of the 
Case must be provided to the appellant 
and her representative.  After the 
appellant has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

4.  THIS APPEAL HAS BEEN ADVANCED ON THE 
BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  All 
claims remanded by the Board for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

No action is required by the appellant until she receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

